DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Drawings
The drawings were received on 30 June 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-10, 12-13, and 16-19 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-10, 12-13, and 16-19 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A method for filling a cartridge (1) for an aerosol generating device with a liquid, comprising the steps of: providing a cartridge (1) comprising a container (10) having a bottom (10a) and a lateral wall (10b) … an absorbent element (11) arranged in the container (10); moving the cartridge (1) and at least one cannula (2) from and towards an operative position (A) … injecting a dosed quantity of liquid in the container (10) through the cannula (2); capturing, by means of image acquisition means, at least one image of the cannula (2) and of the cartridge (1), … and a thermal image of the cartridge (1) after the insertion of the liquid; measuring, by means of a flow sensor, the quantity of liquid passing through the cannula (2); and evaluating if the cartridge contains the correct dosed quantity of liquid.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim; and 
the prior art of record does not teach 

“A device (3) for filling a cartridge (1) for an aerosol generating device with a liquid, which cartridge (1) comprises a container (10) and an absorbent element (11) arranged in the container (10) and the container comprises a bottom (10a) and a lateral wall (10b) … at least one cannula (2); … moving means for reciprocally moving the cartridge (1) and the cannula (2) from and towards an operative position (A) … injecting means (7) for injecting a dosed quantity of a liquid in the cannula (2), … image acquisition means for capturing at least one image of the cannula (2) and of the cartridge (1), when they are moved towards the operative position (A) and a thermal image of the cartridge (1) after the insertion of the liquid; a flow sensor for measuring the quantity of liquid passing through the cannula (2); and a control unit connected to the image acquisition means and to the flow sensor.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 10.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 5,427,161 (Lühmann et al.), which discloses a filling apparatus. 
2.) U.S. Patent No. 5,538,054 (Lühmann et al.), which discloses a filling apparatus. 
3.) U.S. Patent No. 7,814,939 (Bernhard), which discloses a filling machine. 
4.) U.S. Patent No. 8,479,784 (Goldman et al.), which discloses a filling system. 
5.) U.S. Patent No. 8,944,117 (Bertoni et al.), which discloses a dispensing system. 
6.) U.S. Patent No. 9,429,460 (Trump), which discloses a liquid level-monitoring device. 
7.) U.S. Patent Application Publication No. 2010/0220187 (Lichtblau et al.), which discloses an optical measurement of fill level. 
8.) U.S. Patent Application Publication No. 2012/0241043 (Perazzo et al.), which discloses a packaging system. 
9.) U.S. Patent Application Publication No. 2013/0255832 (Uchida), which discloses an inspection apparatus. 
10.) U.S. Patent Application Publication No. 2014/0238528 (Spreizer), which discloses a filling device. 

12.) U.S. Patent Application Publication No. 2016/0354281 (O’Neill et al.), which discloses a liquid transfer apparatus. 
13.) U.S. Patent Application Publication No. 2016/0368642 (Inoue), which discloses an inspection apparatus. 
14.) U.S. Patent Application Publication No. 2018/0016040 (Ewing et al.), which discloses a cartridge filling apparatus. 
15.) U.S. Patent Application Publication No. 2019/0256231 (Atkins et al.), which discloses a fillable vaporizer cartridge. 
16.) Published German Patent No. DE102011080664A1 (Sternberger-Reutzel), which discloses a filling detection apparatus. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753